                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCELLE WHITE,                                  Case No. 19-cv-02235-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE: ADMINISTRATIVE
                                   9               v.                                      MOTION TO CONTINUE TRIAL AND
                                                                                           PRETRIAL CONFERENCE
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,                                Re: Dkt. No. 32
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed an administrative motion to continue the trial date and pretrial

                                  14   conference due to conflicts with defense counsel’s schedules. This case is currently set for trial on

                                  15   September 8, 2020, and the final pretrial conference is scheduled for August 25, 2020.

                                  16          Defendants state that Ms. Rosenblit will be on maternity leave from approximately

                                  17   November 18, 2019 through June 5, 2020, and that due to the current pretrial schedule and the timing

                                  18   of Ms. Rosenblit’s leave, the case has been reassigned to another attorney, Mr. Sims. Mr. Sims has

                                  19   trials scheduled to begin on October 5, 2019, December 7, 2019, and September 8, 2020.

                                  20   Defendants request that the trial be continued to January 25, 2021, in order to allow Mr. Sims

                                  21   sufficient time to prepare for this case in addition to his other work. Defendants state that they

                                  22   alternatively proposed advancing the trial to July 2020, but that plaintiff’s counsel rejected that

                                  23   proposal.

                                  24          Plaintiff opposes any continuance of the trial date, asserting that there is ample time for

                                  25   defense counsel to prepare for trial and that a continuance until 2021 will prejudice plaintiff.

                                  26   Plaintiff also notes that the Court previously denied defendants’ request to continue the trial to

                                  27   February 2021.

                                  28          The Court wishes to accommodate counsel’s schedules while also being mindful of the
                                   1   prejudice to plaintiff if the trial is unduly delayed. It is the Court’s view that in light of the

                                   2   procedural posture of this case, as well as the fact that defendant proposed a July 2020 trial date,

                                   3   that the trial date can be rescheduled to avoid conflicts and without causing undue delay. The Court

                                   4   is available for trial either of the following dates:

                                   5           August 3, 2020 trial; July 21, 2020 pretrial conference; or

                                   6           November 2, 2020 trial; October 20, 2020 pretrial conference.

                                   7           The Court directs plaintiff’s counsel to select one of these trial dates and to work with

                                   8   defense counsel to avoid any conflicts. Counsel shall inform the Court of the selected trial and

                                   9   pretrial conference dates in a letter to be filed no later than October 7, 2019.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 1, 2019                          ______________________________________
                                                                                         SUSAN ILLSTON
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
